Title: Enclosure: List of American Losses at Danbury, 6 May 1777
From: Adams, Abigail
To: Adams, John


      1700 Barrells Pork
      50 Do: Beef
      700 Basketts Wheat
      7 Hhds. Rum
      6 Do: Bread
      11 Tierces Claret
      3 Quarter Cask Wine
      12 or 1700 Wheat—Rye & Corn
      12 Coile Rope
      10 Waggons
      1600 Tents mostly old
      The above is a true State of our Loss, in the affair at Danbury. 20 Men killed. 5 Missing. 17 Houses burnt. A Party that went out to bury the Dead have returned, and Report, that they have buried 62 Regulars.
     